DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Receipt is acknowledged of an amendment filed 16 May 2022, which has been placed of record and entered in the file.
Claims 1, and 6-11 are pending.
Claims 2-5, 12, and 13 canceled.
Claims 1, and 6-11 are amended.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.
Information Disclosure Statement
Receipt is acknowledged of an information disclosure statement (IDS) filed 16 May 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to the Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Bak on 4 August 2022.
The application has been amended as follows:
In claim 1, line 4, after “displacement”, --of a first shaft (13)-- has been inserted; and in line 7, after “of”, “a” has been changed to --the--. 
EXPLANATION FOR EXAMINER’S AMENDMENT
Claim 1 has been amended to avoid ambiguity.
Allowable Subject Matter
Claims 1 and 6-11 are allowed.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“whereby the translational displacement imparted to the first shaft (13) by the first actuator (11) is transferred to the second shaft (14),
wherein the first shaft (13) of the first actuator (11) is placed above the rotation decoupling joint (20) and the second shaft (14) of the second actuator (12) is placed below the rotation decoupling joint (20), the second shaft (14) Page 2 of 8having a top end with a box-shaped portion (30) in which the rotation decoupling joint (20) is retained; and 
wherein the second shaft (14) of the second actuator (12) comprises a first part (23) of which an upper end is connected to the rotation decoupling joint (20) and a lower end is provided with a grooved portion (23a) with radial grooves that run parallel to the closing axis (A), and a second part (24) fixed with respect to axial translation and shaped in complementary manner to the grooved portion (23a) of the first part (23), the first part (23) being movable and constrained to slide inside the second part (24) of the second shaft (14) of the second actuator (12) under the action of the first actuator (11), the second part (24) being hollow and integrally carrying a rotor (18) of the second actuator (12) and causing rotation of the first part (23)”.
The closest prior art to Neufeld et al. (US Patent Publ. No. 2012/0017539) discloses an actuation unit for a capping head comprising two actuators, of which a first actuator 7 is adapted to impart a translational displacement along a closing axis and a second actuator 8 is adapted to impart a rotational movement about the closing axis, each actuator causing the rotation of a first shaft 2, and a second shaft 3, respectively, both arranged coaxially to the closing axis, wherein the shafts are placed side by side along the axis and are mutually connected by a rotation decoupling joint 23, 22 fixedly constrained between the two shafts with respect to the axial translation relative to both shafts, the first shaft is placed above the rotation decoupling joint and the second shaft is placed below the rotation decoupling joint, and the second shaft ending at its top in a box-shaped portion 23a, 23b, 23c, in which the rotation decoupling joint is retained.  
The difference between the Neufeld et al. reference and the claimed subject matter is that Neufeld et al. does not disclose “whereby the translational displacement imparted to the first shaft (13) by the first actuator (11) is transferred to the second shaft (14), wherein the first shaft (13) of the first actuator (11) is placed above the rotation decoupling joint (20) and the second shaft (14) of the second actuator (12) is placed below the rotation decoupling joint (20), the second shaft (14) Page 2 of 8having a top end with a box-shaped portion (30) in which the rotation decoupling joint (20) is retained; and wherein the second shaft (14) of the second actuator (12) comprises a first part (23) of which an upper end is connected to the rotation decoupling joint (20) and a lower end is provided with a grooved portion (23a) with radial grooves that run parallel to the closing axis (A), and a second part (24) fixed with respect to axial translation and shaped in complementary manner to the grooved portion (23a) of the first part (23), the first part (23) being movable and constrained to slide inside the second part (24) of the second shaft (14) of the second actuator (12) under the action of the first actuator (11), the second part (24) being hollow and integrally carrying a rotor (18) of the second actuator (12) and causing rotation of the first part (23)”.  The difference between the claimed subject matter and the Neufeld et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Neufeld et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Neufeld et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown (US Pat. Publ. 2008/0127611), Cirio (US Pat. Publ. No. 2010/0095636), and Zemlin (US Pat. Publ. No. 2013/0255187) disclose shafts including grooved portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        5 August 2022